DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/21/2021 has been entered.

Amendments
	Applicant has amended claim 21 to require that the composition being administered also comprises “1,3-[Symbol font/0x62]-glucanase” aside from bacterial alkaline phosphatase, which can now be present in any amount, as well as added claims 31-42. No new matter has been added.
It is noted that the enzyme amounts recited in (ii) and (iii) of claim 21 have been changed to “155,000” and “300,000” (both in IU), respectively. However, these 

Election/Restrictions
Claims 1, 5-20, and 29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. With the addition of new claims 31-42, claims 21, 27, 29, and 31-42 have been examined on the merits.

Claim Objections
Claim 42 is objected to because of the following informality: misspelled word “chitanase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

RE: Rejection of claims 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brands in view of Poelstra et al.; claims 21 and 27 ) as being unpatentable over Brands in view of Poelstra et al. and Anderson et al.
Traversal of rejections is based on the claim amendments that specify minimum amounts of 1,3-[Symbol font/0x62]-glucanase in the composition. Applicant argues that none of the cited prior art teach using 1,3-[Symbol font/0x62]-glucanase to improve animal growth performance and/or reduce immune stress in an animal.
et al., and Anderson et al. do not teach the new limitations. But upon conducting an updated prior art search, the newly added limitations are deemed obvious.
Hence, new grounds of rejections are set forth below.

New grounds of rejection
Claims 21, 33, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brands (Pub. No. WO 2005/074978 A1) in view of Poelstra et al. (Pub. No. US 6,290,952), Bedford et al. (Pub. No. WO 99/03497), and James et al. (Pub. No. US 3,880,742).
Lipopolysaccharides (LPS) or endotoxins found in the cell walls of Gram-negative bacteria are toxic to most mammals. According to Brands, the innate and cellular immune responses are stimulated when LPS is presented to a vertebrate body. The production of cytokines and chemokines attracts and activates cells of the immune system (lines 11-24, page 1). But since the physiological effects of LPS are primarily mediated by the lipid A component embedded in the outer membranes of bacterial cells, it only exerts its toxic effects when released from multiplying cells in a soluble form, when bacteria are lysed as a result of autolysis, complement and the membrane attack complex, ingestion and killing by phagocytosis, or killing with certain types of antibiotics (lines 1-6, page 2). The biological activity of the lipid A component appears to depend on a conformation determined by the glucosamine disaccharide, the phosphate groups, 
Alkaline phosphatase (AP) has been previously found to be a key enzyme in the dephosphorylation of LPS under physiological conditions in vitro and in vivo as a natural response to detoxify and neutralize LPS. It dephosphorylates LPS by removing phosphate groups from the toxic lipid A component of LPS. Using the AP inhibitor levamisole, a previous study demonstrated that inhibition of endogenous AP decreases survival of rats infected with Gram-negative Escherichia coli bacteria but does not affect those infected with Gram-positive Staphylococcus aureus. These results and induction of AP activity during inflammatory reactions indicate AP’s protective role against Gram-negative bacterial infections (lines 10-29,  page 3). Various pathogens including LPS-producing Gram-negative bacteria are typically found on mucosal surfaces such as intestinal mucosa. The presence of LPS and AP in fractions rich with chylomicrons, which mediate the influx of LPS through the mucosal lining from the gut lumen into the circulation of a vertebrate body, suggests a role for AP in the dephosphorylation of LPS. In particular, detoxification can take place in the intestinal lumen or en route to the liver (lines 6-16 and 25-29, page 4).
To address the need for new methods and compositions in the detoxification of LPS in situ at mucosal tissues in body cavities and thus inhibit local inflammatory response, Brands discloses methods using sources of alkaline phosphatase (lines 20-28, page 9). A source of AP can be any AP enzyme or composition comprising said enzyme, wherein the source can be native or recombinant microorganisms like bacteria (lines 2-4, page 10). The composition containing a source of AP can optionally further 
In an embodiment, the method is directed to the prevention or reduction of LPS toxicity at a mucosal lining comprising the step of administering a source of AP at the mucosal layer of a mammalian body cavity (lines 5-7, page 10). Preferably, the method is intended for the treatment of LPS-mediated diseases such as inflammatory bowel diseases, systematic inflammatory response syndrome (SIRS), and autoimmune diseases (lines 30-33, page 10; lines 1-5, page 11). The preferred mode of administration is the oral delivery of pharmaceutical compositions comprising a source of AP with an enteric coating (lines 17-25, page 11; lines 23-25, page 12). Oral administration of AP sources will detoxify LPS in the lumen of intestinal cavities, thereby breaking the vicious cycle of LPS influx through the mucosa, inflammation, and enhanced permeability of the mucosa (lines 13-17, page 13). And in one embodiment, the AP-containing composition for oral administration is a food product or a nutraceutical such as a plant, fruit, vegetable, and dairy product like milk (lines 29-33, page 15; lines 1-6, page 16).
A working example involves orally administering 100 units of alkaline phosphatase in 100 [Symbol font/0x6D]l Tris buffer (1,000,000 U/L) to mice with colitis once a day (lines 25-27, page 18). Results show that AP treatment decreased production of cytokines like IFN (Example 3, Table 1, pages 22-23). In another working example, the method comprises administering with colitis a single, high dose of alkaline phosphatase amounting to 75,000 U/kg in 250 [Symbol font/0x6D]l drinking water (equivalent to 6,000,000 U/L) to mice (lines 7-9, page 24).

Regarding claim 21: orally administering a composition comprising alkaline phosphatase and optionally pharmaceutically acceptable carriers like water to a subject such as a mammal is analogous to “orally administering to said animal a composition comprising an immune stress-reducing enzyme in an orally acceptable carrier… wherein said immune-stress reducing enzyme is a bacterial alkaline phosphatase”. The embodiment of providing alkaline phosphatase in water amounting to 75,000 U/kg in 250 [Symbol font/0x6D]l drinking water or 6,000,000 U/L meets “wherein said composition is selected from the group consisting of… (ii) a liquid composition other than an animal feed comprising at least 2,000,000 IU of said immune stress-reducing enzyme/L”. 
The LPS detoxification methods being performed to prevent or reduce inflammatory response, preferably for the treatment of LPS-mediated diseases such as inflammatory bowel diseases and autoimmune diseases, satisfy the intended function “improving animal growth performance and/or reducing immune stress in an animal”.
Brands is different from the claimed invention in that the alkaline phosphatase used in the working examples is bovine intestinal alkaline phosphatase.
Despite this difference, Brands states that the source of alkaline phosphatase can be native or recombinant microorganisms like bacteria. Bacterial sources of alkaline phosphatase are known in the art. For example, Poelstra et al. discloses recombinant alkaline phosphatase from E. coli that can be used to detoxify bacterial-wall derived LPS or endotoxins (lines 40-62, column 13). Since a bacterial alkaline phosphatase also detoxifies LPS as taught by Poelstra et al., a person with ordinary skill in the art at the E. coli. There is reasonable expectation that such substitution would still dephosphorylate LPS produced by bacteria and consequently inhibit LPS-mediated immune responses. Substitution of one known element for another known element in a known method, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See MPEP 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
Brands also differs from the claimed invention in that the composition being administered does not contain “1,3-[Symbol font/0x62]-glucanase”.
Nevertheless, 1,3-[Symbol font/0x62]-glucanase has been used for treatment and/or prophylaxis of a bacterial infection as taught by Bedford et al. (first par., page 1). Bedford et al. teaches using a xylanase or cellulase, preferably [Symbol font/0x62]-glucanase, to treat and/or prevent bacterial infection caused by Salmonella, Campylobacter, or Clostridium perfringens (second and third par., page 5) in an animal such as poultry, ruminants, swine, and fish (last par., page 10). The enzyme can be formulated together with any other enzymes as a pre-mix, wherein said pre-mix can be added to raw materials before feed manufacture or to feed prior to use (last par., page 8). The enzyme can also be added directly to drinking water or a feed, preferably a cereal like barley and wheat (first and second par., page 9). According to Bedford et al., xylanase and [Symbol font/0x62]-glucanase attack the structural polysaccharides xylans and [Symbol font/0x62]-glucans in plant cell walls (second par., page 11). It was proposed that the beneficial effects of the enzyme result from degradation products derived from cereal-based diet (second par., page 11). However, [Symbol font/0x62]-glucan in barley et al. (lines 5-16, col. 1). James et al. states that one way to overcome this problem is to incorporate enzymes with [Symbol font/0x62]-glucanase activity into the feed (lines 32-34, col. 1). To avoid enzyme denaturation at temperatures at which feed is produced, James et al. provides a thermostable [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase derived from Penicillium emersonii (lines 65-67, col. 1). James et al. teaches that said [Symbol font/0x62]-glucanase in animal feed increases the nutritional value of the feed by promoting the degradation of the barley’s [Symbol font/0x62]-glucan content (lines 63-67, col. 5). In a working example, an enzyme liquid concentrate containing 2,785 U/ml was mixed with barley-based chicken feed at the rate of 8 liters per ton of feed, such that the final product’s enzyme content is 20 x 106 units of enzyme per ton of feed (18,143 x 106 U/kg feed), which is deemed sufficient for effective use in significantly increasing weight gain per unit weight of consumed food and increasing the metabolizable energy of the diet (lines 9-22, col. 9). 
Based on the teachings of Bedford et al. and James et al., one with ordinary skill in the art at the time of invention would have further altered Brands’ modified methods by combining P. emersonii-derived [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase with bacterial alkaline phosphatase and predict that administering it as an animal feed to an animal would help treat and/or prevent bacterial infection. Moreover, it can be expected that providing said glucanase in the amount of 18,143 x 106 U/kg feed (reads on “an animal feed comprising… at least 20 IU [Symbol font/0x62]-1,3-glucanase/kg feed”) would facilitate breakdown of [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucans in the animal feed, provide more energy, and enhance weight gain. The obviousness of the instant claim is based on some teaching, suggestion, or KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Accordingly, claim 21 is obvious over Brands in view of Poelstra et al., Bedford et al., and James et al..
Regarding claim 33: the modified methods’ composition being an animal feed is the same as “wherein said composition is an animal feed”.
Regarding claims 36-37: James et al. teaches an embodiment of drying the liquid concentrate to form a dry enzyme composition (lines 1-5, col. 4) such as a dried composition comprising 15 units of P. emersonii-derived [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase per mg of ground barley carrier (lines 37-42, col. 7) or 15,000,000 U/kg, which reads on “at least 300,000 IU 1,3-[Symbol font/0x62]-glucanase/kg” and on “at least 450,000 IU 1,3-[Symbol font/0x62]-glucanase/kg”, respectively.
Regarding claim 38: the animal feed comprising 18,143 x 106 U/kg feed satisfies “an animal feed comprising at least 30 IU [Symbol font/0x62]-1,3-glucanase/kg feed”.

Claims 21, 27, 33, and 36-38  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brands (Pub. No. WO 2005/074978 A1) in view of Poelstra et al. (Pub. No. US 6,290,952), Bedford et al. (Pub. No. WO 99/03497), James et al. (Pub. No. US 3,880,742), and Anderson et al. (Pub. No. US 2004/0223961 A1).
et al., Bedford et al., and James et al. are set forth above and applied herein. Brands, Poelstra et al., Bedford et al., and James et al. are found to render claims 21, 33, and 36-38 obvious.
The modified methods are similar to the claim below:
Regarding claim 27: the composition of claim 21 is required to further comprise at least one of the recited enzymes.
Brands, Poelstra et al., Bedford et al., and James et al. do not teach having another one of the recited enzymes in an alkaline phosphatase-containing composition.
Anderson et al., however, teaches other types of enzyme that can reduce the impact of digestive tract infections by interfering with the binding of pathogens to cells of the digestive tract, or improve the condition of a subject infected by a microbial pathogen (paragraphs [0011]-[0014], page 2). Examples of enzymes that cleave a linkage affecting release of a cell-surface protein or carbohydrate include sphingomyelinase, phospholipase, esterase, cerebrosidase, and carbohydrase (paragraphs [0015]-[0016], page 2). Anderson et al. teaches that some cell surface receptors that play an important role for initializing infections are attached to membranes via structures other than glycosyl phosphatidylinositol lipids (GPI anchors) such as cholesterol ester, non-phosphorylated glycosphingolipids, other phospholipids. Targeting such structures with such enzymes that release a cell-surface protein or carbohydrate from cell surfaces upon oral administration is expected to provide beneficial effects like reduction of inflammation and treatment of digestive tract infections (paragraphs [0031] and  [0034]-[0035], page 4). A person with ordinary skill in the art at the time of invention would have also incorporated an enzyme such as a  KSR, 550 U.S. 398, 82 USPQ2d at 1395.
	Claim 27 is thus obvious over Brands in view of Poelstra et al., Bedford et al., James et al., and Anderson et al..

Claims 21, 31-34, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brands (Pub. No. WO 2005/074978 A1) in view of Poelstra et al. (Pub. No. US 6,290,952), Bedford et al. (Pub. No. WO 99/03497), James et al. (Pub. No. US 3,880,742), and Ostroff et al. (Pub. No. US 2004/0014715 A1).
Brands, Poelstra et al., Bedford et al., and James et al.’s teachings are discussed previously and applied herein. These prior art render claims 21, 33, and 36-38 obvious.
The modified methods are similar to the claims below:
Regarding claim 31: the method of claim 21 has the additional limitation “wherein said method further comprises administering an ingredient that induces an immune response in the animal, wherein said ingredient is degraded by 1,3-[Symbol font/0x62]-glucanase”.
et al. discloses enhancing the thermal stability of P. emersonii-derived [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase by binding the enzyme to a [Symbol font/0x62]-linked carbohydrate that can serve as a carrier. Applicable [Symbol font/0x62]-linked carbohydrates include ground barley as it contains [Symbol font/0x62]-glucans (lines 34-46, col. 2). [Symbol font/0x62]-glucan, according to Ostroff et al., is considered an immunomodulatory that can treat and provide protection from pathogenic organisms or infection (par. [0017]-[0018]). It can be found not only in cereal grains but also in bacteria, yeast, and other fungi (par. [0012]; Table 1, p. 9). Ostroff et al. states that the effectiveness of [Symbol font/0x62]-glucan seems to be based on specific [Symbol font/0x62]-glucan receptor binding sites on the cell membranes of immune cells like neutrophils and macrophages. In particular, ligand binding to CR3 (the receptor for C3 complement protein) leads to complement activation, phagocytosis, lysosomal enzyme release, and generation of prostaglandin, thromboxane, and leukotriene, which provide a more functionalized innate immune system to protect against various pathogenic challenges (par. [0019], [0079], [0082]-[0087]). Given that James et al. teaches that [Symbol font/0x62]-glucan-containing ground barley makes the enzyme more stable and Ostroff et al. teaches that [Symbol font/0x62]-glucan stimulates the immune system, it would have been obvious for one with ordinary skill in the art at the time of invention to add ground barley to the modified composition being administered to the animal. It can be predicted that such addition would advantageously stabilize P. emersonii-derived [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase and protect the animal from infection by pathogens. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. Id.
et al., Bedford et al., James et al., and Ostroff et al..
Regarding claim 32: administering the modified composition comprising P. emersonii-derived [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase in combination with ground barley, which contains [Symbol font/0x62]-glucan, fulfills “wherein said ingredient and said 1,3-B-glucanase are administered in the same composition”.
Regarding claim 34: the [Symbol font/0x62]-glucan in the ground barley is considered an antigen since it is present in bacteria, yeast, and other fungi cell walls and stimulates the immune system, thereby meeting the limitation “wherein said ingredient is an antigen displayed by a pathogenic microorganism”.

Claims 21, 33, and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brands (Pub. No. WO 2005/074978 A1) in view of Poelstra et al. (Pub. No. US 6,290,952), Bedford et al. (Pub. No. WO 99/03497), James et al. (Pub. No. US 3,880,742), and  Fodge et al. (Pub. No. US 6,162,473).
The teachings Brands, Poelstra et al., Bedford et al., and James et al. are described above and applied herein. Brands, Poelstra et al., Bedford et al., and James et al. are found to render claims 21, 33, and 36-38 obvious.
The modified methods are comparable to the following claim:
Regarding claim 35: the composition in the method of claim 21 is stipulated to “further comprises 1,4-[Symbol font/0x62]-mannanase”.
Brands, Poelstra et al., Bedford et al., and James et al. do not teach administering a composition comprising 1,4-[Symbol font/0x62]-mannanase.
 Fodge et al. According to Fodge et al., addition of mannanase to corn and soybean-based diets leads to decreased feed to gain or increased weight gain of monogastric animals fed with a mannanase-containing diet. In particular, bacterial endo-1,4-[Symbol font/0x62]-mannanase is found to increase feed efficiency in corn and soybean-based diets (lines 30-31 and 65-67, col. 1; lines 1-13, col. 2). A person with ordinary skill in the art at the time of invention would have added endo-1,4-[Symbol font/0x62]-mannanase to the composition used in the modified methods with reasonable expectation that it would aid in the degradation of mannans in diets, thereby improving feed conversion. Combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so is the rationale supporting obviousness. Id.
Claim 35 is therefore obvious over Brands in view of Poelstra et al., Bedford et al., James et al., and Fodge et al..

Claims 21, 33, and 36-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brands (Pub. No. WO 2005/074978 A1) in view of Poelstra et al. (Pub. No. US 6,290,952), Bedford et al. (Pub. No. WO 99/03497), James et al. (Pub. No. US 3,880,742), Kofod et al. (Pub. No. US 5,871,966), and Aerts et al. (Pub. No. US 5,928,928).
Brands, Poelstra et al., Bedford et al., and James et al.’s teachings are presented above and applied herein. These prior art render claims 21, 33, and 36-38 obvious.
The modified methods are similar to the claim below:

The cited prior art do not teach the limitation of the instant claim.
Nonetheless, Kofod et al. discloses utilizing endo-1,3(4)-[Symbol font/0x62]-glucanase to degrade [Symbol font/0x62]-glucan-containing materials like cell walls of plants and microorganisms (lines 11-17, col. 1; lines 10-14, col. 2). In an embodiment, an enzyme preparation comprising endo-1,3(4)-[Symbol font/0x62]-glucanase also contains one or more cell wall-degrading enzymes including those with cellulolytic, mannanolytic, chitinolytic, xylanolytic, or pectinolytic activities such as chitinase and arabinanase (lines 34-40, col. 7; lines 44-52 and 65-66, col. 8; claim 9). The enzymes are useful for removing or inhibiting unwanted microorganisms like a fungus (lines 14-16, 40-46, and 53-54, col. 9). Furthermore, Aerts et al. teaches that some pathogens harbor chitin and cause infections (Table 1, col. 4-5; lines 11-67, col. 5). Chitin is present in a variety of organisms that cause infections but is absent in mammalian cells, thus it is a good target for selectively attacking these pathogens (lines 5-8, col. 3). To intervene infectious diseases caused by chitin-containing pathogens, Aerts et al. teaches using chitinase (lines 22-27, col. 7) which can be combined with 1,3-glucanase (lines 64-67, col. 14; lines 1-10 col. 15. Accordingly, a person with ordinary skill in the art would have further altered the modified method by adding one or more cell wall-degrading enzymes like chitinase and/or arabinanase to the P. emersonii-derived [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase-containing composition. It can be predicted that these additional enzymes would offer the benefit of facilitating breakdown of animal feed and/or inhibition of chitin-containing pathogens. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art Id.
Claim 39 is obvious over Brands in view of Poelstra et al., Bedford et al., James et al., Kofod et al., and Aerts et al..
Regarding claim 40-41: the method of claim 39 is further defined as a solid composition other than an animal feed comprising “at least 300,000 IU 1,3-[Symbol font/0x62]-glucanase and the at least one additional immune stress-reducing enzyme is present in an amount of at least 80,000 IU enzyme/kg” (claim 40) and “at least 450,000 IU 1,3-[Symbol font/0x62]-glucanase and the at least one additional immune stress-reducing enzyme is present in an amount of at least 160,000 IU enzyme/kg” (claim 41). As discussed above (see rejection for claims 36-37), the composition comprising [Symbol font/0x62]-1,4/[Symbol font/0x62]-1,3-glucanase can be a solid formulation other than an animal feed and contain 15,000,000 U/kg of said enzyme. 
Even though the cited prior art do not teach the amounts of chitinase and arabinanase, a person with ordinary skill in the art would have been able to find the amounts that can achieve the desired effects through routine experimentation and optimization. Aerts et al., for example, shows how to test the degradation and fungicidal effects of chitinase (Examples 4-5, col. 20).
Regarding claim 42: the chitinase and/or arabinanase in the modified composition meet the limitation “wherein the at least one additional immune stress--reducing enzyme is selected from the group consisting of: (i) chitanase; (ii) xyloglucanase; (iii) arabinanase; and (iv) 1,4-[Symbol font/0x62]-mannanase and arabinanase”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


RE: Rejection of claims 21 and 27 for nonstatutory double patenting 
	Applicant filed a terminal disclaimer (TD) on 6/21/2021 to overcome the double patenting rejections. However, this TD was disapproved (see TD review decision mailed on 6/24/2021).
	The rejections of record are considered proper, but have been modified to account for all amendments.

Modified rejections
Claims 21, 27, and 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22-46 of U.S. Patent No. 7,914,782 in view of Brands (Pub. No. WO 2005/074978 A1) and Poelstra et al. (Pub. No. US 6,290,952).
The U.S. patent discloses a method of improving animal growth performance and/or reducing immune stress in an animal by orally administering to said animal a 
In both methods, the composition can further comprise an immune stress-reducing enzyme like alkaline phosphatase. Even though the claims of the U.S. patent do not specify the origin of alkaline phosphatase, Brands teaches that any source of alkaline phosphatase can be employed for LPS detoxification and inhibition of immune responses, including a bacterial source like E. coli as substantiated by Poelstra et al.. 
Thus, a person with ordinary skill in the art at the time of invention would have particularly combined E. coli alkaline phosphatase to the U.S. patent’s composition and expect that inhibition of immune stress in an animal would be facilitated. Obviousness is based on all claimed elements being known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651